                 Case 2:20-cv-00457-RSL Document 31 Filed 03/17/21 Page 1 of 2




                                                                     The Honorable Robert S. Lasnik
 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   MUTUAL OF ENUMCLAW INSURANCE
     COMPANY, a foreign insurer,                          No. 2:20-cv-00457-RSL
 9

10                         Plaintiff,                     STIPULATED MOTION TO
            v.                                            DISMISS ALL CLAIMS AND
11                                                        ORDER
     FIRST NATIONAL INSURANCE
12   COMPANY OF AMERICA, a foreign insurer,
13
                           Defendants.
14

15          The Plaintiff and Defendant, through their undersigned attorneys, agree to and jointly
16   move for entry of an order dismissing this case with prejudice and without costs or fees to either
17   party. A proposed order accompanies this stipulated motion.
18          SO STIPULATED this 16th day of March, 2021.
19
     LETHER LAW GROUP                             FLOYD, PFLUEGER & RINGER, P.S.
20
       /s/ Thomas Lether                          /s/ William J. Dow
21   Thomas Lether, WSBA No. 18089                Francis S. Floyd, WSBA No. 10642
     Eric J. Neal, WSBA No. 31863                 Amber L. Pearce, WSBA No. 31626
22   1848 Westlaw Avenue N, Suite 100             William J. Dow, WSBA No. 51155
     Seattle, WA 98109                            200 W. Thomas St., Suite 500
23   P: (206) 467-5444/F: (206) 467-5544          Seattle, Washington 98026
24   tlether@letherlaw.com                        P: 206-441-4455/F: (206) 441-8484
     eneal@letherlaw.com                          ffloyd@floyd-ringer.com
25   Attorneys for Plaintiff                      apearce@floyd-ringer.com
                                                  wdow@floyd-ringer.com
26                                                Attorneys for Defendant First National
27

       STIPULATED MOTION TO DISMISS ALL CLAIMS            F LOYD , P FLUEGER & R INGER P.S.
       AND ORDER - 1                                      200 WEST THOMAS STREET, SUITE 500
                                                          SEATTLE, WA 98119
                                                          TEL 206 441-4455
                                                          FAX 206 441-8484
               Case 2:20-cv-00457-RSL Document 31 Filed 03/17/21 Page 2 of 2




 1                                       ORDER

 2          This matter, having come before the Court on the foregoing stipulation, and the Court

 3   finding good cause, hereby orders that this case shall be dismissed with prejudice and without

 4   an award of costs or fees to any party. The Clerk is directed to enter this Order and dismissal

 5   with prejudice of this action.

 6

 7          Dated this 17th day of _________________________________,
                                           March                      2021.

 8

 9

10
                                                   Robert S. Lasnik
11                                                 United States District Court Judge
12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

       STIPULATED MOTION TO DISMISS ALL CLAIMS             F LOYD , P FLUEGER & R INGER P.S.
       AND ORDER - 2                                       200 WEST THOMAS STREET, SUITE 500
                                                           SEATTLE, WA 98119
                                                           TEL 206 441-4455
                                                           FAX 206 441-8484
